Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 1 of 17 PageID #: 256




                       EXHIBIT D
                    Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 2 of 17 PageID #: 257



US 10,019,136, Claim 1: Samsung Smartphone Applicability

 Claim 1 Elements                           Applicability
 A device, comprising: a screen; an         Samsung sells a variety of smartphones and tablets (e.g., Samsung Galaxy S10, Galxy Note, Galaxy
 input mechanism; at least one non‐         Tab, etc.) having Google Photos installed (“Accused Devices”). Each of the Accused Devices includes
 transitory memory storing instructions;    a screen (i.e., the screen of the device), an input mechanism (i.e., the touchscreen circuitry enabling
 and one or more processors in
                                            touch‐based input with the screen), a hard drive or other non‐transitory storage medium (e.g., the
 communication with the screen, the
                                            128GB or 512GB hard drive options for the Galaxy S10), and a processor (e.g., the “8 ㎚ 64‐bit Octa‐
 input mechanism, and the at least one
 non‐transitory memory, wherein the         Core Processor ※ 2.73 ㎓ (Maximum Clock Speed) + 2.31 ㎓ + 1.95 ㎓” or “7 ㎚ 64‐bit Octa‐Core
 one or more processors execute the         Processor ※ 2.84 ㎓ (Maximum Clock Speed) + 2.41 ㎓ + 1.78 ㎓”). The processor is in
 instructions to cause the device to:       communication with the screen, the input mechanism, and the non‐transitory memory, i.e., by
                                            executing the apps (e.g., Google Photos) and an operating sytem installed on the Accused Devices.

 display, utilizing the screen of the       The Accused Devices are designed to display, utilizing the screen of the device, a plurality of indicia
 device, a plurality of indicia each        (e.g., one or more pictures of a person and/or pet, etc.) each including at least a portion of an image
 including at least a portion of an image   including a face;
 including a face;




                                                                           1
Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 3 of 17 PageID #: 258




                “Search your photos
                   1.   On your Android phone or tablet, open the Google Photos app       .
                   2.   Sign in to your Google Account.
                   3.   In the box at the top, type what you want to find, for example:
                                New York City
                                For people or pets you’ve labeled: their name/label.

                                              2
                    Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 4 of 17 PageID #: 259




                                             Find photos of a person or pet & apply a label
                                             Use face groups to more easily search and manage your photos. After you apply a label, you can
                                             search for them using that label. Note that this feature is not available in all countries.

                                             STEP 1: Find photos of a person or pet
                                                 1. On your Android phone or tablet, open the Google Photos app .
                                                 2. Sign in to your Google Account.
                                                 3. At the top, tap the search bar. You'll see a box with faces.
                                                 4. Tap a face to see more photos of them. To see more faces, tap the arrow.
                                                 (If you don't see this box, that means this feature is not available in your country, you turned it
                                                 off in settings, or you don't have any groups.)
                                              STEP 2: Apply a label
                                                 1. At the top of a face group, tap "Who is this?"
                                                 2. Enter a name/label. Now you’ll be able to search with that label using the search box. Only
                                                 you will see the private face labels you choose, even if you share those photos.”
                                             https://support.google.com/photos/answer/6128838?co=GENIE.Platform%3DDesktop&hl=en
                                             (emphasis added)

receive, utilizing the input mechanism       The Accused Devices are designed to receive user input (e.g., a user‐instigated touch event)
of the device, a user input indicating a     indicating a selection of one of the photos displayed on the Accused Device (i.e., a selection of at
selection of at least one of the plurality   least one of the plurality of indicia including at least a portion of a first image including a first face—
of indicia including at least a portion of
                                             the one or more pictures of a person and/or pet) (annotated in red below). The Accused Devices are
a first image including a first face;
                                             designed to receive the user input utilizing the input mechanism of the device (e.g., the touchscreen
                                             circuitry enabling touch‐based input with the screen):




                                                                             3
                    Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 5 of 17 PageID #: 260




after receiving the user input              After receiving the user input indicating the selection of one of the images including a face (i.e., the
indicating the selection of the at least    at least one of the plurality of indicia), the Accused Devices are designed to display a recognized face
one of the plurality of indicia, display,   from the selected image. The Accused Devices are further designed to display, using the screen of
utilizing the screen of the device, a set
                                            the device, a set of images, each including the recognized face:
of images each including the first face
that has been recognized in at least


                                                                           4
                    Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 6 of 17 PageID #: 261



one of a plurality of images accessible
via the device;




                                          (Selection of an image including a face) (Display of a set of images including the recognized face)
display, utilizing the screen of the      The Accused Devices are designed to display, utilizing the screen of the device, a list of potential
device, a plurality of suggested          contact names (i.e. a plurality of suggested identifiers) (annotated in red below) to match with the
identifiers for the first face;           face in the selected image (i.e., the first face):

                                          ”Find photos of a person or pet & apply a label


                                                                         5
Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 7 of 17 PageID #: 262



                Use face groups to more easily search and manage your photos. After you apply a label, you can
                search for them using that label. Note that this feature is not available in all countries.


                STEP 1: Find photos of a person or pet
                    1. On your Android phone or tablet, open the Google Photos app .
                   2. Sign in to your Google Account.
                   3. At the top, tap the search bar. You'll see a box with faces.
                   4. Tap a face to see more photos of them. To see more faces, tap the arrow.
                   (If you don't see this box, that means this feature is not available in your country, you turned it
                   off in settings, or you don't have any groups.)
                 STEP 2: Apply a label
                    1. At the top of a face group, tap "Who is this?"
                    2. Enter a name/label. Now you’ll be able to search with that label using the search box. Only
                    you will see the private face labels you choose, even if you share those photos.”
                https://support.google.com/photos/answer/6128838?co=GENIE.Platform%3DDesktop&hl=en
                (emphasis added)




                                               6
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 8 of 17 PageID #: 263




                                            (“Add a name” brings up potential            (Potential contact matches)
                                            Contact matches)

receive, utilizing the input mechanism      The Accused Devices are designed to receive, utilizing the input mechanism of the device (e.g., the
of the device, a user input indicating at   the touchscreen circuitry enabling touch‐based input with the screen), a user input (e.g., a selection
least one of the suggested identifiers      of an existing contact via a touch event, etc.) indicating at least one of the suggested identifiers (e.g.,
                                            contact names/labels, etc.) (annotated by first red arrow below) or another identifier (e.g., a user‐

                                                                            7
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 9 of 17 PageID #: 264



or another identifier, for determining   implemented text entry in a “New name” field, etc.), for determining at least one identifier (e.g., a
at least one identifier;                 new contact) (annotated by second red arrow below);




after receiving the user input           On information and belief, the Accused Devices are designed to, after receiving the user input (e.g.,
indicating the at least one of the       a selection of an existing contact via a touch event, etc.), indicate the at least one of the suggested
suggested identifiers or the another     identifiers (e.g., an Existing Contact) or the another identifier (e.g., a user‐implemented text entry in

                                                                         8
                  Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 10 of 17 PageID #: 265



identifier for determining the at least   the “New name” field, etc.) for determining the at least one identifier (e.g., a New Contact), and
one identifier, cause storage of a        cause storage of a correspondence between the at least one identifier (e.g., a Contact Name) and
correspondence between the at least       the first face (e.g., the portrait or personal photo, etc.). For example, the Accused Devices show the
one identifier and the first face;
                                          photo associated with the name of a New Contact (e.g., “New Name”) (annotated in red below)
                                          following the contact name‐associated process described above:




                                                                         9
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 11 of 17 PageID #: 266



display, utilizing the screen of the        The Accused Devices are designed to display, utilizing the screen of the device, the at least portion
device, the at least portion of the first   of the first image including the first face (e.g., the portrait or personal photo, etc.) with identifier
image including the first face with         indicia associated with the at least one identifier (e.g., the Contact Name “New Name”). On
identifier indicia associated with the at
                                            information and belief, the display of the image and the contact name is based on the
least one identifier, based on the
                                            correspondence of the image with the contact name.
correspondence;




                                                                           10
                  Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 12 of 17 PageID #: 267



provide access to at least one option   The Accused Devices are designed to provide access to at least one option for sharing images (e.g.,
for sharing images; and                 sharing the selected image or photo album with a plurality of contacts via the selection of those
                                        contacts—contact selection annotated in red in the left image below). Alternatively, the Accused
                                        Devices are designed to provide access to sharing a photo or album via “Facebook or other apps,” as
                                        annotated in red in the right image below).




                                        (Direct selection of contacts for sharing)     (Sharing via “Facebook or other apps”)

                                                                       11
                 Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 13 of 17 PageID #: 268



in connection with the at least one    As described above, the Accused Devices are designed to provide access to at least one option for
option for sharing images: receive,    sharing images (e.g., sharing the selected image or photo album with a plurality of contacts via the
utilizing the input mechanism of the   selection of those contacts—contact selection annotated in red in the left image below).
device, an email address, a phone
number, or a name of at least one
                                       In connection with the option for shaing images, the Accused Devices are designed to receive,
other person,
                                       utilizing the touchscreen circuitry enabling touch‐based input with the screen, contact information
                                       from the address book of the Accused Devices (e.g., an email address, a phone number, or a name
                                       of at least one other person) for sharing (annotated in red below). Alternatively, the Accused
                                       Devices are designed to receive, utilizing the touchscreen circuitry enabling touch‐based input with
                                       the screen, a new “name, phone number, or email” of at least one other person for sharing
                                       (annotated in blue below).




                                                                     12
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 14 of 17 PageID #: 269



display, utilizing the screen of the         The Accused Products are designed to display, utilizing the screen of the device, the plurality of
device, the plurality of indicia including   indicia (e.g., the faces of the “People & Pets” interface, etc.) including the at least one of the
the at least one of the plurality of         plurality of indicia including the at least portion of the first image including the first face (e.g., the
indicia including the at least portion of
                                             portrait or personal photo of the third party, etc.) (annotated in red below) with the identifier indicia
the first image including the first face
                                             associated with the at least one identifier (e.g., the Contact Name) (annotated in blue below).
with the identifier indicia associated
with the at least one identifier;
                                             NOTE: :The images below have been edited to remove personally‐identifying information from the
                                             photos for privacy reasons. Plaintiff represents that the blurred white portion of the highlighted
                                             image (the portion highlighted in blue below) is a Contact Name associated with the image (i.e.,
                                             “identifier indicia accoiated with the at least one identifier”).




                                                                            13
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 15 of 17 PageID #: 270



receive, utilizing the input mechanism        The Accused Devices are designed to receive, utilizing the input mechanism of the device (e.g., the
of the device, a user input indicating a      touchscreen circuitry enabling touch‐based input with the screen), a user input (e.g., a selection
selection of the at least one of the          action involving a touch event, etc.) indicating a selection of the at least one of the plurality of
plurality of indicia including the at least
                                              indicia (e.g., a selection of one of the faces of the “People & Pets” interface, etc.) including the at
portion of the first image including the
                                              least a portion of the first image including the first face (e.g., the portrait or personal photo, etc.)
first face with the identifier indicia
associated with the at least one              with the identifier indicia associated with the at least one identifier (e.g., the Contact Name).
identifier, and
                                              NOTE: :The images below have been edited to remove personally‐identifying information from the
                                              photos for privacy reasons. Plaintiff represents that the blurred white portion of the highlighted
                                              image (the portion highlighted in blue below) is a Contact Name associated with the image (i.e.,
                                              “identifier indicia associated with the at least one identifier”).




                                                                             14
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 16 of 17 PageID #: 271



based on the user input indicating the        The Accused Devices are designed to, based on the user input (e.g., the selection action involving a
selection of the at least one of the          touch event, etc.), indicate the selection of the at least one of the “People & Pets” from the
plurality of indicia including the at least   interface (i.e. at least one of the plurality of indicia including the at least portion of the first image
portion of the first image including the
                                              including the first face with the identifier indicia associated with the at least one identifier), and
first face with the identifier indicia
                                              utilizing the email address, the phone number, or the name of the at least one other person: cause
associated with the at least one
identifier, and utilizing the email           sharing of at least a portion of the set of images each including the first face (e.g., click the “Send”
address, the phone number, or the             button after specifying all of the recipients from the collection of available contact indicia, etc.).
name of the at least one other person:
cause sharing of at least a portion of
the set of images each including the
first face.




                                                                              15
                   Case 4:19-cv-00243-ALM Document 1-4 Filed 03/29/19 Page 17 of 17 PageID #: 272




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                          16
